Title: General Orders, 15 April 1780
From: Washington, George
To: 


          
            Head Quarters Morristown April 15th 1780
            Parole Barcelona  Countersigns Bergen Brest
          
          [Officers] Of the Day Tomorrow[:] Brigadier General Clinton[,] Lieutenant Colonel Huntington[,] Brigade Major [ ] Fish.
          Lieutenant Colonel Howard is to join the 6th Maryland Regiment ’till a further arrangement of that line takes place.
          The Quarter master General will have the public roads between Morristown and Somersett Court House immediately repair’d; The Adjutant General will upon application furnish parties for that purpose.
          The commanding officers of Brigades Regiments and companies in the Maryland Division will take especial Care that the Huts in their Encampment are not injured in any manner by the soldiers when they march or before they do it: This Division to march tomorrow morning by the route which will be pointed out by the Quarter master General.
          At a Division General Court martial held in the Maryland line by order of Brigadier General Gist April 11th Lieutenant Colonel Howard President; Lieutenant Hoops of the 4th Maryland Regiment appeared before the Court charged with 1st Unofficer and ungentlemanlike behavior in swearing when he came off of camp guard he would not do another tour of duty as a subaltern and telling the Adjutant he would return himself unfit for duty in the next Weekly-return.
          To which charge Lieutenant Hoops pleads Not Guilty.
          2dly For returning himself sick and refusing to do duty on that account when in the presence of one or more of the officers of the regiment, at the same time pronounced himself not sick but said he had other reasons for so doing.
          All of which charge Lieutenant Hoops admits.
          3dly Though being returned sick went to Morristown Ball and remaining one night and best part of two days from his regiment without permission from the commanding officer of the same.
          Lieutenant Hoops admits going to Morristown Ball and being absent without Leave but denies that part of the charge which particularizes the Time.
          The Court having considered the 1st charge against Lieutenant Hoops the Evidence and his Defence are of opinion, he is not Guilty they therefore do acquit him with Honor.
          The Court having considered the 2nd charge against Lieutenant Hoops the Evidence and his Defence are of opinion that he was sick and that he was justifiable in saying he was not so; they therefore do acquit him.
          The Court having considered the 3d Charge against Lieutenant

Hoops the Evidence and his Defence are of opinion that he was not Guilty of remaining one night and best part of two days from his regiment and that he was justifiable in leaving camp without leave from the commanding officer of the regiment the officer commanding being of inferior rank to himself; they therefore do acquit him with Honor.
          The Commander in Chief approves the acquittal.
          A Serjeant, Corporal and twelve privates from the Maryland line to be sent to the Adjutant General’s quarters this afternoon to take charge of Some prisoners of War.
          
            After Orders
            A Captain Sub. three Serjeants and fifty Rank and File from each Division except the Maryland to parade tomorrow morning 9 o’clock on the Grand Parade with their Arms blanketts and two days provision where they will receive orders from the Quarter master General.
          
        